This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Findley C. K. SCHULTZ
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 202000040

                        Decided: 25 February 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Roger E. Mattioli

 Sentence adjudged 29 October 2019 by a general court-martial con-
 vened at Marine Corps Base Quantico, Virginia, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for four years, total forfeiture of all pay and allow-
 ances, and a dishonorable discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                            For Appellee:
         Lieutenant Commander Jeffrey S. Marden, JAGC, USN
                  Major Kerry E. Friedewald, USMC

 Chief Judge MONAHAN delivered the opinion of the Court, in which
 Senior Judge STEPHENS and Judge DEERWESTER joined.
                 United States v. Schultz, NMCCA No. 202000040
                               Opinion of the Court

                           _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

MONAHAN, Chief Judge:
   Appellant was convicted, consistent with his pleas, of aggravated assault
with the infliction of substantial bodily harm, in violation of Article 128,
Uniform Code of Military Justice [UCMJ]. 1 Appellant was also convicted,
contrary to his pleas, of attempted unpremeditated murder, 2 in violation of
Article 80, UCMJ.
    Appellant asserts three assignments of error [AOEs]: (1) the evidence was
legally and factually insufficient to sustain a conviction for attempted un-
premeditated murder; (2) the convictions for attempted unpremeditated
murder and aggravated assault are multiplicious and an unreasonable
multiplication of charges; and (3) the segmented sentence imposed by the
military judge for Appellant’s guilty plea for aggravated assault was inappro-
priately severe. We find merit in the second AOE, set aside the lesser offense
of aggravated assault, and reassess the sentence, which renders the third
AOE moot.

                               I. BACKGROUND

   In winter of 2019, Appellant was finishing his training to operate heavy
equipment at Fort Leonard Wood, Missouri. Weighing only 125 pounds and
measuring five feet, six inches in height, he was the target of frequent bully-
ing from his classmates. In addition to feeling friendless, Appellant’s spirits
were low because his girlfriend had recently broken off their relationship and
because he worried he failed his recent test to graduate the course.




   1   10 U.S.C. § 928.
   2Appellant was acquitted of a separate specification of attempted premeditated
murder, as well as a specification of communicating a threat.




                                       2
                  United States v. Schultz, NMCCA No. 202000040
                                Opinion of the Court

    On the afternoon of the incident at issue, Appellant stood with his class in
formation, at ease, while they waited for a bus to take them back to their
barracks. Lance Corporal [LCpl] Sierra, 3 a fellow student who was
approximately six feet, four inches tall, stood to the left of Appellant.
Throughout the day LCpl Sierra had been taunting Appellant by repeatedly
calling him “Jew Boy,” although Appellant is not in fact Jewish. Appellant
insulted LCpl Sierra in response.
   While standing in formation, LCpl Sierra once again called Appellant
“Jew Boy.” Appellant told LCpl Sierra to stop him calling that, but
LCpl Sierra refused and repeated the slur. While both men still stood facing
forward, Appellant replied “if you don’t stop that, I’m going to f[***]g cut your
throat.” 4 Eyewitnesses heard Appellant angrily threaten to kill LCpl Sierra. 5
   LCpl Sierra laughed and answered that he did not believe Appellant
would actually do anything, calling him “Jew Boy” 6 once more. This prompted
Appellant to use his right hand to pull out a folding tactical knife from his
back pocket. The knife was the sharper of two pocket knives that Appellant
carried on his person that day. Rather than being intimidated by the knife,
LCpl Sierra challenged Appellant to meet him later in the room where the
students practiced martial arts. Realizing his threats had no effect on his
tormentor, Appellant raised his right arm, crossing it over his left shoulder,
and tried to stab LCpl Sierra in the upper chest and throat area. Upon seeing
that LCpl Sierra’s fully zippered Gore-Tex jacket blocked the knife from
penetrating to the skin, Appellant instead began aiming for LCpl Sierra’s
stomach area. LCpl Sierra, who initially believed that Appellant was joking,
realized he was being threatened and turned to face Appellant, putting his
hands on Appellant’s shoulders to push Appellant towards the ground.
   LCpl Sierra and Appellant’s classmates noticed the commotion and
rushed in to restrain both individuals. LCpl Papa, who was standing directly
behind Appellant, used a “figure-four” chokehold to separate him from
LCpl Sierra. As LCpl Papa attempted to restrain him, Appellant continued to




   3  All names in this opinion, other than those of Appellant, the judges, and coun-
sel, are pseudonyms.
   4   Pros. Ex. 5, at 31.
   5   R. at 94-96, 140, 154.
   6   Pros. Ex. 5, at 36.




                                         3
                  United States v. Schultz, NMCCA No. 202000040
                                Opinion of the Court

stab LCpl Sierra, successfully puncturing LCpl Sierra’s lower left backside,
until he finally hit the ground and dropped the knife.
    An ambulance subsequently brought LCpl Sierra to the Fort Leonard
Wood Emergency Room [ER] for treatment. LCpl Sierra had a few small
abrasions on his chest, a laceration on his finger, and a three inch wide, one
inch deep wound in his back. Although the back wound was not life-
threatening, the attending ER nurse testified that had the knife gone any
deeper, it could have punctured LCpl Sierra’s kidney or renal artery—
injuries that could have proven fatal.
   During an Army Criminal Investigation Command [CID] interrogation
conducted later that day, Appellant acknowledged multiple times that once
he pulled out his knife and the fight turned physical, he felt “committed” and
that “there was no going back.” 7 Although Appellant expressed relief that
LCpl Sierra would heal from the wounds and suffer no permanent injury, he
admitted that at the time of the incident, his intent was to hurt LCpl Sierra
and that he understood he could potentially kill the other Marine. 8
    The Government later charged Appellant with, among other things, two
specifications of attempted murder under Article 80, UCMJ. Specification 1 of
Charge I alleged “Attempted Murder—Premeditated.” Specification 2 of
Charge I, on the other hand, alleged “Attempted Murder—Unpremeditated.”
Specifically, Specification 2 alleged that Appellant “did attempt to murder
[LCpl Sierra] by means of repeatedly stabbing him with a knife.” 9 However,
following an Article 32 preliminary hearing, the preliminary hearing officer
[PHO] suggested that Specification 2 might also be proven by showing that
Appellant attempted “to inflict grievous bodily harm” upon LCpl Sierra. 10
Prior to the referral of charges, the Government incorporated a variation of
the PHO’s suggested theory of culpability into Specification 2 of Charge I by
making a “pen-and-ink” modification to the charge sheet by adding “or inflict
great bodily harm upon.” 11




   7   Id. at 40-41.
   8   Id. at 41, 58-61.
   9   Charge sheet (emphasis added).
   10   Preliminary hearing officer’s report at 4 (emphasis added).
   11   Charge sheet (emphasis added).




                                            4
                 United States v. Schultz, NMCCA No. 202000040
                               Opinion of the Court

                                    II. DISCUSSION

A. Legal and Factual Sufficiency of Attempted Unpremeditated
Murder Conviction
   We review each case de novo for legal and factual sufficiency. 12
    When testing for legal sufficiency, we look at “whether, considering the
evidence in the light most favorable to the prosecution, a reasonable factfind-
er could have found all the essential elements beyond a reasonable doubt.” 13
Our assessment of legal sufficiency is limited to the evidence produced at
trial. 14 In performing this analysis, we must “draw every reasonable infer-




   12 UCMJ art. 66; United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
We recognize that Public Law 116-283 amended Article 66(d)(1)(B) regarding our
factual sufficiency review as follows:
             (B) FACTUAL SUFFICIENCY REVIEW.—
                  (i) In an appeal of a finding of guilty under subsection (b), the
         Court [of Criminal Appeals] may consider whether the finding is cor-
         rect in fact upon request of the accused if the accused makes a specif-
         ic showing of a deficiency in proof.
                 (ii) After an accused has made such a showing, the Court may
         weigh the evidence and determine controverted questions of fact sub-
         ject to—
                   (I) appropriate deference to the fact that the trial court
         saw and heard the witnesses and other evidence; and
                     (II) appropriate deference to findings of fact entered into
         the record by the military judge.
                  (iii) If, as a result of the review conducted under clause (ii),
         the Court is clearly convinced that the finding of guilty was against
         the weight of the evidence, the Court may dismiss, set aside, or modi-
         fy the finding, or affirm a lesser finding.
    However, the amendment to Article 66(d)(1)(B) applies only with respect to a case
in which every finding of guilty in the Entry of Judgment is for an offense that
occurred on or after 1 January 2021. Pub. L. No. 116-283, § 542(e), 134 Stat. __
(2021).
   13United States v. Turner, 25 M.J. 324 (C.M.A. 1987) (citing Jackson v. Virginia,
443 U.S. 307, 319 (1979)).
   14   United States v. Dykes, 38 M.J. 270, 272 (C.M.A. 1993).




                                             5
                  United States v. Schultz, NMCCA No. 202000040
                                Opinion of the Court

ence from the evidence of record in favor of the prosecution.” 15 “The standard
for legal sufficiency involves a very low threshold to sustain a conviction.” 16
    In evaluating factual sufficiency, we must determine whether, after eval-
uating all the evidence in the record of trial and making allowances for not
having observed the witnesses, we are convinced of Appellant’s guilt beyond a
reasonable doubt. 17 In performing this function, we must take “a fresh,
impartial look at the evidence,” applying “neither a presumption of innocence
or a presumption of guilt,” and we must make our own, “independent deter-
mination as to whether the evidence constitutes proof of each required
element beyond a reasonable doubt.” 18

   1. Appellant’s argument that the military judge probably utilized an erro-
neous standard in convicting him of attempted unpremeditated murder is
unpersuasive.
    As an initial matter, Appellant argues that we cannot be confident that
his conviction for attempted unpremeditated murder does not rest on an
improper legal theory. Specifically, when the Government essentially adopted
the recommendation of the PHO to amend Specification 2 of Charge I to
include in the disjunctive the theory that Appellant attempted “to inflict great
bodily harm” upon LCpl Sierra, it injected a legally incorrect standard into
the specification because the offense of attempted murder requires the
specific intent to kill. 19
   Military judges are presumed to know and follow the law. 20 “However,
such a presumption will not be utilized if the record of trial reveals that the
judge probably utilized an erroneous standard of law in making his find-




    15United States v. Gutierrez, 74 M.J. 61, 65 (C.A.A.F. 2015) (internal citations
omitted).
    16   United States v. King, 78 M.J. 218, 221 (C.A.A.F. 2019) (internal citations omit-
ted).
    17   Turner, 25 M.J. at 325.
    18   Washington, 57 M.J. at 399.
    19   United States v. Roa, 12 M.J. 210, 212 (C.M.A. 1982).
    20 United States v. Erickson, 65 M.J. 221, 225 (C.A.A.F. 2007); United States v.
Dellarosa, 30 M.J. 255, 259 (C.M.A. 1990); United States v. Lewis, 12 M.J. 205, 208
n.4 (C.M.A. 1982); Roa, 12 M.J. at 211.




                                             6
                     United States v. Schultz, NMCCA No. 202000040
                                   Opinion of the Court

ings.” 21 Appellant argues that the military judge in his case “probably utilized
an erroneous standard in reaching his findings” primarily because he made
no mention at any point during the proceedings of the deficiency contained in
the specification. 22 Appellant also argues that this conclusion is even more
probable because the military judge did not make any special findings con-
cerning his verdict, because Appellant asserts that evidence of specific intent
to kill was weak, 23 and because the military judge failed to sua sponte recog-
nize that the attempted murder and aggravated assault convictions were
multiplicious. 24
    We are not persuaded by Appellant’s arguments on this issue. It certainly
would have been a better practice for the military judge to affirmatively
address on the record the legal infirmity of the “intent to inflict great bodily
harm” theory, added by “pen-and-ink” change into the specification prior to
referral. However, there is no evidence in the record to conclude that the
military judge utilized this erroneous standard of law when he convicted
Appellant of attempted unpremeditated murder. First, the Government never
argued or admitted evidence that Appellant was guilty of attempted unpre-
meditated murder because he acted with an attempt to inflict great bodily
harm. Rather, throughout the trial the Government’s case sought to prove
that Appellant’s attack upon LCpl Sierra constituted attempted premediated
murder with the specific intent to kill. Second, for his part, Appellant’s trial
strategy revolved around disproving the intent to kill, as evidenced by his
opening statement, motion for a finding of not guilty pursuant to Rule for
Courts-Martial [R.C.M.] 917, and closing argument focusing exclusively on
that element. Third, the military judge denied Appellant’s R.C.M. 917 motion
because: (1) the location of where Appellant attempted to stab, including the
gut and throat, “indicated an intent to kill”; (2) Appellant admitted to law
enforcement that he “should not be trying to kill”; and (3) Appellant told LCpl
Sierra “I’m going to kill you.” 25




   21   Roa, 12 M.J. at 211.
   22   Appellant’s Br. at 10-11.
   23   Id. at 11.
   24   Appellant’s Reply Br. at 4-5.
   25   R. at 232-33.




                                          7
                  United States v. Schultz, NMCCA No. 202000040
                                Opinion of the Court

    We are also unpersuaded by Appellant’s argument that it is “even more
probable” 26 that the military judge utilized an erroneous legal standard in
convicting him because the military judge did not make any special findings
concerning his verdict. In a judge alone trial, the parties hold the key as to
whether the military judge makes special findings. 27 In this case, Appellant’s
trial defense team elected to not request the military judge to make special
findings, and we decline to find that the absence of such special findings
makes it more likely that the military judge convicted Appellant using an
incorrect legal standard.
    Moreover, we find Appellant’s argument unpersuasive that the military
judge should be stripped of the presumption that he knew and followed the
law on this issue because he committed plain error on a different legal issue.
Specifically, Appellant highlights that the military judge did not sua sponte
dismiss on the grounds of multiplicity his conviction for aggravated assault
after the military judge convicted him of attempted unpremeditated murder.
Although we agree that it was plain error for the military judge to have not
treated these two specifications as multiplicious, (see discussion infra) we
disagree that this isolated misstep should deprive the military judge of the
overall presumption that he knew and followed the law as applied to other
legal issues that arose in Appellant’s case.
    Finally, as discussed infra, we find that Appellant’s conviction for at-
tempted unpremeditated murder was both legally and factually sufficient.
Thus, we reject Appellant’s argument that the evidence of his specific intent
to kill LCpl Sierra was weak.
    For the reasons stated above, we find Appellant’s argument, that the mili-
tary judge probably utilized an erroneous standard in convicting him of
attempted unpremeditated murder, to be without merit.

    2. Appellant’s conviction for attempted unpremeditated murder is both le-
gally and factually sufficient.
   In addressing the issue of legal sufficiency in this case, Appellant invites
us to apply a test applied by the Court of Appeals for the Armed Forces
[CAAF] in United States v. Weatherspoon. There, CAAF enunciated a test, in
the context of its review of the legal sufficiency of a conviction for aggravated



   26   Appellant’s Br. at 11.
   27   R.C.M. 918(b).




                                       8
                 United States v. Schultz, NMCCA No. 202000040
                               Opinion of the Court

assault, to assess the likelihood that an instrumentality was a “means likely
to produce death or grievous bodily harm.” However, we agree with the
Government that Weatherspoon is inapplicable to our analysis on whether
there was legally sufficient evidence of Appellant’s intent to support his
conviction for attempted unpremeditated murder.
    Instead, we are guided on this issue by the principle that is used by mili-
tary judges to instruct court members, “Direct evidence of intent is often
unavailable. The accused’s intent, however, may be proved by circumstantial
evidence. In deciding this issue, you must consider all relevant facts and
circumstances . . . .” As our sister service court articulated long ago, direct
evidence of intent is often lacking and “must be inferred from all of the
circumstantial evidence surrounding the offenses, that is, from the acts done
and the things said at the time.” 28 In the context of assessing the legal
sufficiency of a murder or attempted murder conviction, a military court may
find specific intent to kill from the “high risk of homicide” accompanying an
appellant’s actions and inference that he “intended the natural and probable
consequences of [his] acts . . . .” 29
    Here, after angrily threatening LCpl Sierra that he would “cut his f[***]g
throat” and that he would kill him, Appellant selected the sharper of the two
knives in his possession and tried to stab LCpl Sierra in the upper chest and
throat area. Upon seeing that LCpl Sierra’s fully zippered Gore-Tex jacket
blocked the knife from penetrating to the skin, Appellant instead began
aiming for LCpl Sierra’s stomach area. Subsequently, when a classmate
attempted to restrain him, Appellant continued to stab LCpl Sierra, success-
fully puncturing LCpl Sierra’s lower left backside, until he finally hit the
ground and dropped the knife. Although the back wound was not life-
threatening, the attending ER nurse testified that had the knife gone any
deeper, it could have punctured LCpl Sierra’s kidney or renal artery—
injuries that could have proven fatal. Later while under interrogation by
CID, Appellant provided equivocal responses as to his intent when he repeat-




   28   United States v. Polk, 48 C.M.R. 993, 996 (A.F.C.M.R. 1974).
   29  United States v. Willis, 46 M.J. 258, 261 (C.A.A.F. 1997) (internal citations
omitted). This legal principle is also contained in the Manual for Courts-Martial,
which discusses the intent requirement for unpremeditated murder and states, “It
may be inferred that a person intends the natural and probable consequences of an
act purposely done.” Manual for Courts-Martial, United States (2019 ed.), pt. IV,
¶ 56.c(3)(a).




                                           9
                  United States v. Schultz, NMCCA No. 202000040
                                Opinion of the Court

edly stabbed LCpl Sierra. 30 However, Appellant also told the CID special
agent that once he brandished his knife, he felt “committed” and that “there
was no going back.” 31
   Based on Appellant’s statements and actions, and considering the evi-
dence in the light most favorable to the Prosecution, we find that a reasona-
ble factfinder could have found all the essential elements of attempted
unpremeditated murder beyond a reasonable doubt, to include the element
that Appellant had the specific intent to kill.
    Moreover, after evaluating all the evidence in the record of trial and mak-
ing allowances for not having observed the witnesses, we too are convinced of
Appellant’s guilt beyond a reasonable doubt of this offense. With regard to
the intent element, we believe that he formed the specific intent to kill just
before he began to stab LCpl Sierra or as he continued to stab LCpl Sierra in
various vital parts of his body, to include in the back in the vicinity of
LCpl Sierra’s kidney.
    We find the evidence both legally and factually sufficient to support Ap-
pellant’s conviction for attempted unpremeditated murder.

B. Multiplicity of Unpremeditated Murder and Aggravated Assault
Convictions
    Appellant contends and the Government concedes that Appellant’s convic-
tion of Charge III, Specification 2—aggravated assault with the infliction of
substantial bodily harm—is multiplicious with the greater offense of which
he was convicted under Charge I, Specification 2—attempted unpremeditated
murder. We agree.
   Because this issue was not raised at trial, we review for plain error. 32
Thus, Appellant must establish that there is error that is “clear and obvious”
and that “results in material prejudice to his substantial rights.” 33 Here,
Appellant’s convictions for attempted unpremeditated murder and aggravat-


   30 Pros. Ex. 5 at 41, 58-61 (although Appellant expressed relief at that LCpl Sier-
ra would heal from the wounds and suffer no permanent injury, he admitted at the
time of the incident, his intent was to hurt LCpl Sierra and that he understood he
could potentially kill the other Marine).
   31   Id. at 40-41.
   32   United States v. Oliver, 76 M.J. 271, 274 (C.A.A.F. 2017).
   33   Id. at 275.




                                            10
                 United States v. Schultz, NMCCA No. 202000040
                               Opinion of the Court

ed assault for repeatedly stabbing LCpl Siera in vital parts of his body,
including his back, amounted to one offense. Therefore, it was plain error to
convict Appellant of both attempted unpremeditated murder and aggravated
assault for the same attack without subsequently taking corrective action.
Accordingly, we set aside the finding of guilty of the lesser offense in Charge
III, Specification 2, and dismiss that specification with prejudice. 34

C. Sentence Reassessment
   Having set aside the guilty finding to Charge III, Specification 2, we must
determine if we can reassess the sentence “more expeditiously, more intelli-
gently, and more fairly than a new court-martial.” 35 In reassessing sentences,
we “act with broad discretion.” 36
    So long as we are able to determine that the sentence imposed on Appel-
lant, absent the error, would have been at least of a certain magnitude and
no higher than he would have received without the error, we may reassess
the sentence. 37 Any sentence we seek to affirm must be “appropriate,” mean-
ing it is not only “purged of prejudicial error [but] also. . . ‘appropriate’ for the
offense involved.” 38
    We look to the non-exclusive list of five factors in Winckelmann to deter-
mine whether to reassess a sentence or to order a sentencing rehearing:
(1) whether there has been a dramatic change in the penalty landscape and
exposure; (2) the forum of the court-martial; (3) whether the remaining
offenses capture the gravamen of the criminal conduct; (4) whether signifi-
cant aggravating circumstances remain admissible and relevant; and (5)
whether the remaining offenses are the type with which we as appellate




   34  Our resolution of this issue renders moot Appellant’s secondary argument with
regard to this AOE, that his convictions for attempted unpremeditated murder and
aggravated assault represent an unreasonable multiplication of charges. Likewise, by
setting aside his conviction for aggravated assault, Appellant’s third AOE, that the
adjudged segmented sentence for his aggravated assault conviction was inappropri-
ately severe, is rendered moot.
   35 United States v. Wincklemann, 73 M.J. 11, 15 (C.A.A.F. 2013) (internal quota-
tion marks omitted).
   36   Id.
   37   United States v. Harris, 53 M.J. 86, 88 (C.A.A.F. 2000).
   38   United States v. Sales, 22 M.J. 305, 308 (C.M.A. 1986).




                                            11
                 United States v. Schultz, NMCCA No. 202000040
                               Opinion of the Court

judges have experience and familiarity to reasonably determine what sen-
tence would have been imposed at trial. 39
    Under all the circumstances presented, we find that we can reassess the
sentence and it is appropriate for us to do so. There is only a marginal change
in the penalty landscape and exposure as the remaining offense committed by
Appellant, attempted unpremeditated murder, subjected him to a maximum
of 20 years confinement. The appellant was sentenced by a military judge.
The remaining offense captures the gravamen of the criminal conduct for
which the appellant was sentenced, and there is no change in admissible
sentencing evidence. Additionally, we have significant experience and famili-
arity with the offense that remains and conclude that sentence reassessment
is appropriate. Absent the error, we are confident that the court-martial
would have imposed a sentence no less severe than that contained in the
entry of judgment— four years’ confinement, reduction to E-1, total forfeiture
of all pay and allowances, and a dishonorable discharge. Indeed, because
Appellant was sentenced by a military judge sitting alone, who utilized
segmented sentencing pursuant to the Military Justice Act of 2016, we are
particularly confident that the confinement portion of the adjudged sentence
for attempted unpremeditated murder would have remained at four years. 40
    Finally, we conclude the reassessed sentence purges the error from the
original sentence and is an appropriate punishment for the modified findings
and this offender. 41

                                 III. CONCLUSION

   The finding of guilty to Charge III, Specification 2 is SET ASIDE and
that specification is DISMISSED WITH PREJUDICE. After careful consid-
eration of the record and briefs of the appellate counsel, we have determined
that, following our corrective action, the remaining findings and the sentence
are correct in law and fact and that no error materially prejudicial to Appel-




   39   Winckelmann, 73 M.J. at 15-16.
   40 See United States v. Page, __ M.J. __, No. 202000069, 2021 CCA LEXIS 60, at
*14 (N-M. Ct. Crim. App. Feb. 11, 2021).
   41   Sales, 22 M.J. at 308.




                                         12
                 United States v. Schultz, NMCCA No. 202000040
                               Opinion of the Court

lant’s substantial rights remains. 42 Accordingly, the remaining findings and
sentence, as reassessed by this Court, are AFFIRMED.
   Senior Judge STEPHENS and Judge DEERWESTER concur.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   42   UCMJ arts. 59, 66.




                                      13